988 F.2d 123
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William L. FISHER, Defendant-Appellant.
No. 92-30313.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 22, 1993.*Decided Feb. 25, 1993.

Appeal from the United States District Court for the District of Alaska, No. CR-92-81-03-JKS;  James K. Singleton, District Judge, Presiding.
D.Alaska
VACATED AND REMANDED.
Before GOODWIN, SCHROEDER and CANBY, Circuit Judges.


1
MEMORANDUM**


2
William Fisher appeals the 27-month sentence imposed after his guilty plea to maintaining a place for cocaine base use and distribution in violation of 21 U.S.C. § 856(a)(1).   Fisher contends that the district court erred by granting only a one-level reduction in his offense level for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1.   We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.


3
We review de novo a district court's interpretation of the Guidelines.   United States v. Luscier, No. 91-30225, slip op. 431, 439 (9th Cir.  Jan. 20, 1993).


4
The Guidelines instruct the district court to reduce a defendant's offense by two levels if it finds that the defendant has affirmatively accepted responsibility for his offense.   U.S.S.G. § 3E1.1 (1991);   see, e.g., United States v. Scarano, 975 F.2d 580, 587 n. 10 (9th Cir.1992).


5
Here, the district court awarded Fisher only a one-level reduction for acceptance of responsibility.   The government concedes that the district court erred.   We agree.   Accordingly, we vacate the sentence and remand the case for the district court to award a two-level reduction.


6
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3